Exhibit 10.1

MODIFICATION, WAIVER AND ACKNOWLEDGEMENT AGREEMENT

This Modification, Waiver and Acknowledgement Agreement (“Agreement”) dated as
of September 18, 2008 is entered into by and among Commonwealth Biotechnologies
Inc., a Virginia corporation (the “Company”) and the subscribers identified on
the signature page hereto (each herein a “Subscriber” and collectively
“Subscribers” or the “Parties”).

WHEREAS, the Company and the Subscribers are parties to a Subscription Agreement
(“Subscription Agreement”) and other Transaction Documents dated at and about
December 31, 2007 relating to an aggregate purchase by Subscribers of $1,950,000
of principal amount of secured promissory notes (the “Notes”) of the Company
convertible into shares of the Company’s no par value common stock and Warrants
exercisable for Common Stock; and

WHEREAS, the Company would be in default of material terms of the Transaction
Documents and the Subscribers could elect to exercise their rights to accelerate
the Maturity Date of the Notes; and

WHEREAS, the Company and Subscribers desire to further restructure the terms of
the Transaction Documents to their mutual benefit.

NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

1. Capitalized terms employed herein shall have the meanings attributed to them
in the Transaction Documents.

2. Effective as of the date of this Agreement, for every 33% of the remaining
principal amount of each Subscriber’s pro-rata portion of Notes as more fully
described on Schedule A attached hereto, the Conversion Price (as defined in the
Note) will be $0.50, subject to further reduction as described in the
Transaction Documents.

3. All interest which has accrued through March 31, 2008 shall be paid at an
interest rate of 10% in shares of the Company’s Common Stock valued at a
Conversion Price equal to $0.50, and interest that has accrued from April 1,
2008 through June 30, 2008 shall be paid in shares of the Company’s Common Stock
at a default interest rate of 12% valued at a Conversion Price equal to $0.50.
All aforementioned shares of the Company’s Common Stock are to be delivered no
later than five days after the execution of this Agreement.

4. The Purchase Price of the Class A Warrants will be $0.71, subject to further
reduction as described in the Transaction Documents. The Company acknowledges
that the Purchase Price of the Class B Warrants was triggered by a ratchet and
the new Purchase Price is $1.01, subject to further reduction as described in
the Transaction Documents.



--------------------------------------------------------------------------------

5. The Company acknowledges that the holding period of the Notes, Warrants and
Common Stock issuable upon conversion of the Notes commenced on December 31,
2007, for purposes of Rule 144 under the Securities Act of 1933,

6. The Company undertakes to make a public announcement on Form 8-K describing
the terns of this Agreement not later than the fourth business day after the
execution of this Agreement.

7. For the benefit of the parties hereto, the Company hereby makes all the
representations, warranties, covenants undertakings and indemnifications
contained in the Transaction Documents, as if such representations were made by
the Company as of this date.

8. Subject to the modifications and amendments provided herein, the Transaction
Documents shall remain in full force and effect, including but not limited to
the accrual of interest and liquidated damages, if any. Except as expressly set
forth herein, this Agreement shall not be deemed to be a waiver, amendment or
modification of any provisions of the Transaction Documents or of any right,
power or remedy of the Subscribers, or constitute a waiver of any provision of
the Transaction Documents (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder. Except as set forth herein, the
Subscribers reserve all rights, remedies, powers, or privileges available under
the Transaction Documents, at law or otherwise. This Agreement shall not
constitute a novation or satisfaction and accord of the Transaction Documents or
any other document, instrument and/or agreement executed or delivered in
connection therewith.

9. The obligations of each Subscriber hereunder are several and not joint with
the obligations of any other Subscribers hereunder, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Subscriber
pursuant hereto, shall be deemed to constitute the Subscribers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert with respect
to such obligations or the transactions contemplated by this Agreement, Each
Subscriber shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Subscriber to be joined as an additional party in any
proceeding for such purpose, except as otherwise agreed by the Subscribers.

10. This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties; provided, however, that
no party may assign this Agreement or the obligations and rights of such party
hereunder without the prior written consent of the other patties hereto, except
as same is permitted under the Transaction Documents.

11. This Agreement constitutes the entire agreement among the parties regarding
the subject matter herein, and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection herewith. No changes,
modifications, terminations or waivers of any of the provisions hereof shall be
binding unless in writing and signed by all of the parties thereto.

 

2



--------------------------------------------------------------------------------

12. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined pursuant to the governing
law provisions of the Transaction Documents.

13. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

14. Each of the undersigned states that he has read the foregoing Agreement and
understands and agrees to it.

15. This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to any other party, it being understood that all parties need not sign the same
counterpart. In the, event that any signature is delivered by facsimile
transmission or electronically, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same with the same force and effect as if such facsimile
signature were an original thereof.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Modification, Waiver and Acknowledgement Agreement as of the date first written
above.

 

      COMMONWEALTH BIOTECHNOLOGIES INC.       the “Company”       By:  

/s/ Paul D’Sylva, Ph.D.

        Paul D’Sylva, Ph.D.         Chief Executive Officer “SUBSCRIBERS” ALPHA
CAPITAL ANSTALT     CHESTNUT RIDGE PARTNERS LP. By:  

/s/ Konrad Ackerman

    By:  

/s/ Kenneth Holz

Name:   Konrad Ackerman     Name:   Kenneth Holz Title:   Director     Title:  
C.F.O. CENTURION MICROCAP, LP     BRIO CAPITAL L.P. By:  

/s/ Abraham Schuman

    By:  

/s/ Shaye Hirsch

Name:   Abraham Schuman     Name:   Shaye Hirsch Title:   General Partner    
Title:   Manager of General Partner BRIO CAPITAL SELECT LLC     ASSAMEKA CAPITAL
By:  

/s/ Shaye Hirsch

    By:  

/s/ Asher Brand

Name:   Shaye Hirsch     Name:   Asher Brand Title:   Managing Member     Title:
  President

 

4



--------------------------------------------------------------------------------

SCHEDULE A TO MODIFICATION

 

SUBSCRIBER

   OUTSTANDING NOTE
PRINCIPAL AMOUNT

ALPHA CAPITAL ANSTALT

Pradafant 7

9490 Furstentums

Vaduz, Liechtenstein

Fax: 212-586-8244

   $ 1,000,000.00

CHESTNUT RIDGE PARTNERS L.P.

50 Tice Boulevard

Woodcliff Lake, NJ 07677

Fax: 201-802-9450

   $ 200,000.00

CENTURION MICROCAP, LP

3014 Avenue L

Brooklyn, NY 11210

Fax: 718-338-1088

   $ 400,000.00

BRIO CAPITAL L.P.

401 E 34th Street, Suite South 33C

New York, NY 10016

Fax: 646-390-2158

   $ 175,000.00

BRIO CAPITAL SELECT LLC

401 E 34th Street, Suite South 33C

New York, NY 10016

Fax: 646-390-2158

   $ 50,000.00

ASSAMEKA CAPITAL

30 Olympia Lane

Monsey, NY 10952

Fax: 432-577-5407

   $ 25,000.00       

Total:

   $ 1,850,000.00       